DETAILED ACTION
This Action is a response to the reply received 21 April 2022. No claims are amended, canceled or newly added. Claims 1-6 and 8-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gouge et al., U.S. 2007/0234343 A1 (hereinafter referred to as “Gouge”) and Rychikhin, Yuri, U.S. 2014/0013318 A1 (hereinafter referred to as “Rychikhin”) in view of Zweifel et al., U.S. 2006/0101457 A1 (hereinafter referred to as “Zweifel”) and Weidman et al., U.S. 2006/0136904 A1 (hereinafter referred to as “Weidman”), and in further view of Sotani et al., U.S. 2015/0347124 A1 (hereinafter referred to as “Sotani”) and Thodati et al., U.S. 2014/0344799 A1 (hereinafter referred to as “Thodati”).

Regarding claim 1, Gouge teaches: A method for managing an upgrade of a virtualization infrastructure component (Gouge, e.g., ¶8, “a method of performing installation tasks … for example, in a network computing environment including one or more servers connected to one or more clients …” Examiner’s note: Applicant describes a virtualization infrastructure as synonymous with a virtual computing environment (see Spec. at ¶23); a computing system is implemented using the virtualization environment (Spec. at ¶24) which includes a plurality of devices comprising physical or virtual machines (Spec. at ¶26). Accordingly, servers and clients are consistent with virtualization infrastructure components), the method comprising:
	receiving [] metadata manifests corresponding to [] software upgrade bundles (Gouge, e.g., ¶60, “…receiving metadata as part of a targeted distribution …”),
	each software upgrade bundle of the plurality of software upgrade bundles for upgrading a virtualization infrastructure component from a source version to a target version (Gouge, e.g., ¶23, “…package 110 may include executable installation files for … installing updates …”),
	each metadata manifest comprising a listing of applications comprised within a corresponding software upgrade bundle and installation instructions for the applications comprised within the corresponding software upgrade bundle for upgrading the virtualization infrastructure component from a particular source version to a particular target version (Gouge, e.g., ¶24, “metadata 108 includes information about the package 110 … may include a description of software to be installed, an ID number, including a package serial number and a metadata revision number, applicability rules, a reference to the software that is described, installation instructions for installing the software, and a classification of the software, such as a classification as an application or a security or critical update.” See also, e.g., ¶25, “applicability rules may define systems for which the software installation processes are appropriate. For example, the software installation processes may be an update to an existing software application. As such, the applicability rules may specify that a software application, including a particular revision or version, already be installed in a client system …”).
	Gouge does not teach populating a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades. However, Rychikhin does teach: populating a directed acyclic graph of available upgrade paths for the virtualization infrastructure component based on the [attributes of the updates] (Rychikhin, e.g., ¶59, “available update steps are analyzed … to determine which update steps [precede] which other update steps and which update steps are linked to which other update steps and/or versions, so that an initial graph can be constructed …” Examiner’s note: “update steps” are synonymous with a “combination of update operations to update from version V(i) to version V(i+j)” as disclosed in ¶38, cited below. ),
	wherein nodes of the directed acyclic graph identify the source versions and the target versions and edges of the directed acyclic graph identify the software upgrade bundle for upgrading the virtualization infrastructure component from the particular source version to the particular target version identified by the corresponding software upgrade bundle (Rychikhin , e.g., ¶38, “a series of version changes may be represented as a Directed Acyclic Graph (DAG). Version V(i) is an initial version that needs to be updated, which is represented by a node on the graph. Version V(I, i+j) is the desired version that the update is intended to generate. Update (I, i+j) is the combination of update operations to update from version V(i) to version V(i+j), which is represented by an edge of graph 200. In other words, the versions V(i) and V(I+j) are represented as vertices (or nodes) in the Direct Acyclic Graph (DAG). The update steps are represented as edges (pictorially represented as lines) between the nodes of DAG …”) for the purpose of generating a DAG data structure format to organize and optimize upgrade paths (Rychikhin, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge to provide for populating a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades because the disclosure of Rychikhin shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for populating a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades for the purpose of generating a DAG data structure format to organize and optimize upgrade paths (Rychikhin, Id.).
	Gouge in view of Rychikhin does not teach that the updates comprise metadata manifests which are used to determine attributes based upon which a DAG may be constructed. However, Zweifel does teach: [analyzing] a plurality of [metadata corresponding to] a plurality of [updates] (Zweifel, e.g., ¶27, “A patch tree is a data structure representation of a family of related patches formed by linking a most recently released ‘root patch’ to its most immediate predecessor patches each of which in turn is linked to its most immediate predecessor patches, and so on, as is illustrated by the patch tress … in FIG. 3 …” Examiner notes that FIG. 3 discloses a plurality of patch trees, most of which comprise a plurality of patches; further, ¶39,  more fully discussed below, shows that patch attribute information (i.e., metadata) includes information relating to predecessor and successor patch versions and other requirement and dependency information); … 
[wherein the attributes of the updates used to populate the graph are the] metadata manifests (Zweifel, e.g., ¶39, “each patch … has associated with it certain patch attribute information 312 … [including] the name ‘PATCH 13’ and is assigned to the patch tree ‘310.’ The patch attribute information 312 also includes the names of the filesets … which this patch is intended to patch … If program version is an issue, this attribute information might also include an indication of which versions of a given program this patch is compatible with … Other patch attribute information … might include patch program, hardware platform, and operating system compatibility information; the names of any patches which this patch is dependent on; and the names of any predecessor and successor patches within the same patch tree.” Examiner’s note: the metadata information described herein (the patch attribute information) is broadly similar to that disclosed in Gouge, and is used at least in part to generate and/or describe a patch “tree,” which is similar in nature to the DAG disclosed in Rychikhin though having less rigid properties. This reference therefore supports the conclusion that a DAG (or similar data structure) can be generated by utilizing metadata associated with a plurality of patches) for the purpose of structuring attribute data regarding software bundles that may be used for further software update processing (Zweifel, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge in view of Rychikhin to provide that the updates comprise metadata manifests which are used to determine attributes based upon which a DAG may be constructed because the disclosure of Zweifel shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide that the updates comprise metadata manifests which are used to determine attributes based upon which a DAG may be constructed for the purpose of structuring attribute data regarding software bundles that may be used for further software update processing (Zweifel, Id.).
	Gouge in view of Rychikhin and Zweifel does not teach maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version. However, Weidman does teach: maintaining the directed acyclic graph for the virtualization infrastructure component, wherein the directed acyclic graph is updatable in response to receiving [new information] corresponding to a new software upgrade [], such that the directed acyclic graph is accessible for a subsequently received request to upgrade the virtualization infrastructure component to a requested target version (Weidman, e.g., ¶9, “The plurality of different software builds generated by the present invention include at least first and second software builds that are related in accordance with a directed acyclic graph (DAG), wherein the common base code corresponds to a root of the DAG, and the first and second software builds are each represented on a different branch of the DAG. The plurality of different software builds may also include at least one linear sequence of software builds.” See also, e.g., ¶26, “DAG 100 may be implemented using software that functions to automatically generate computed edges …” and ¶¶26-27 more generally describing automated and manual generation of DAG components. See also, e.g., ¶34, “the present invention can be used to automatically implement an update-propagation operation …” and ¶¶34-40 more generally wherein updates to one or more components of the DAG may be propagated through the DAG. See also, e.g., ¶41, “greater flexibility can be accommodated by, for instance, storing the DAG in a source control system that stores versions of the DAG – for instance, a DAG version per base code version …” and ¶¶41-42 more generally disclosing a source code management system which stores the multiple DAG versions. See also, e.g., ¶¶57-58 describing repository 330 preferably including software implementing the disclosed methodologies. Examiner notes that at least FIG. 1 and ¶¶20-21 disclose that the DAG describes a plurality of complete builds having a source version (i.e., a root) and a target version (i.e., a complete set of components defining a version of a complete build). Finally, Examiner notes that Weidman is not specifically recited as teaching that an update specifically comprises a bundle or that information about the update is stored in a metadata manifest (see Gouge, Zweifel)) for the purpose of maintaining a knowledge base reflecting a plurality of reusable software components and their interrelationships such that one or more software package designs can be reflected in a plurality of DAGs stored in a repository for use in distributing software packages (Weidman, e.g., ¶¶9-12, 19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge in view of Rychikhin and Zweifel to provide for maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version because the disclosure of Weidman shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version for the purpose of maintaining a knowledge base reflecting a plurality of reusable software components and their interrelationships such that one or more software package designs can be reflected in a plurality of DAGs stored in a repository for use in distributing software packages (Weidman, Id.).
	Gouge and Rychikhin in view of Zweifel and Weidman do not teach determining whether a current version of a component is within a compatibility window. However, Sotani does teach: determining whether a current version of the virtualization infrastructure component is within a compatibility window maintained at a management virtualization infrastructure component, wherein the compatibility window defines at least one version of the virtualization infrastructure component that is compatible with the management virtualization infrastructure component (Sotani, e.g., ¶43, “firmware of the version FW1 is compatible with the firmware of the version FW2, and is not compatible with the firmware of the versions FW3 and FW4. The firmware of the version FW2 is compatible with the firmware of the versions FW1 and FW3, and is not compatible with the firmware of the version FW4. The firmware of the version FW3 is compatible with the firmware of the versions FW2 and FW4, and is not compatible with the firmware of the version FW1. The firmware of the version FW4 is compatible with the firmware of the version FW3, and is not compatible with the firmware of the versions FW1 and FW2.” See also, e.g., ¶44, “The computing unit 12 receives an instruction for updating the firmware of the modules 21 and 22 from a first version to a second version that is not compatible with the firmware version …” See also, e.g., ¶198, “management server 200 includes a storage unit 210 …” See also, e.g., ¶199, “storage unit 210 stores … a firmware compatibility table 151, a compatibility index table 152, active replacement executability threshold information 153, and an intermediate firmware table 154 …” Examiner’s note: at least firmware compatibility table 151 stores compatibility window information, and this table is stored in the storage device of the management server. Examiner further notes that as discussed above, Applicant’s definition of a virtualization infrastructure component may comprise one or more physical and/or virtual machines, consistent with a server as disclosed by Sotani); and
provided the current version of the virtualization infrastructure component is not within the compatibility window, [an upgrade to the virtualization infrastructure component] (Sotani, e.g., FIG. 1, element 12a, showing a determined upgrade path that maintains both instances (first system and second system) within a version compatibility window during each stage of an upgrade process for the nodes. See also, e.g., FIG. 14 and more generally at ¶¶142-165. Examiner’s note: in this example, a first system would correspond to the virtualization infrastructure component and the second instance would correspond to the management virtualization infrastructure component. It is determined to upgrade one or both to a more recent version. As at least one instance must remain running, it is checked at each step of the process whether an upgrade would render an incompatibility (i.e. the upgrade would be outside the compatibility window). If it is determined that an upgrade from V1 to VX would be outside the compatibility window, an intermediary update to a version between V1 and VX is initiated that is compatible with either the current version of the other system or the destination version) for the purpose of determining whether firmware versions of dependent components will remain compatible during a multi-node update process (Sotani, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge and Rychikhin in view of Zweifel and Weidman to provide for determining whether a current version of a component is within a compatibility window because the disclosure of Sotani shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for determining whether a current version of a component is within a compatibility window for the purpose of determining whether firmware versions of dependent components will remain compatible during a multi-node update process (Sotani, Id.).
	Gouge and Rychikhin in view of Zweifel, Weidman and Sotani do not more explicitly teach determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window. However, Thodati does teach: [provided the current version of the virtualization infrastructure component is not within the compatibility window], determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization infrastructure component (Thodati, e.g., ¶40, “Following the determination at block 706 of which components in the networked system need firmware updates from the firmware bundle, and whether related components have current firmware that is compatible with the new firmware updates, the system management application determines a portion of the firmware updates (e.g., from a firmware bundle) that are needed by the components in the networked system, along with any other required firmware (for compatibility purposes) for related components …” Examiner’s note: that the components are specifically virtualization infrastructure components and management virtualization infrastructure components is cited, supra. Further, the disclosure of a compatibility window more specifically, in contrast with a determination of compatibility more generally, is also cited, supra. Thodati is cited more specifically to show that a compatibility determination may result in a finding that an upgrade to one or more components is required in order to maintain interoperability among components) for the purpose of ensuring a complete update of a plurality of components that will continue to interoperate after the updates (Thodati, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge and Rychikhin in view of Zweifel, Weidman and Sotani to provide for determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window because the disclosure of Thodati shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window for the purpose of ensuring a complete update of a plurality of components that will continue to interoperate after the updates (Thodati, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Gouge further teaches: A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for managing an upgrade of a virtualization infrastructure component (Gouge, e.g., ¶66, “Embodiments may also include computer-readable media for carrying or having computer-executable instructions or data structures stored thereon …” See also, e.g., ¶67, “Computer-executable instructions comprise, for example, instructions an data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Rychikhin further teaches: receiving a request to upgrade the virtualization infrastructure component to a requested target version; and utilizing the directed acyclic graph, determining at least one upgrade path identifying at least one software upgrade bundle of the plurality of software upgrade bundles for upgrading the virtualization infrastructure component to a requested target version (Rychikhin, e.g., ¶60, “In step 504, the installed version is determined. In step 506, the version to upgrade to is determined …” See also, e.g., ¶64, “the shortest path from the installed version to update to is computed by running the breadth first search (BFS) algorithm …” and ¶65, “In step 516, the update is performed along the shortest path …”).

Regarding claim 4, the rejection of claim 3 is incorporated, and Rychikhin further teaches: upgrading the virtualization infrastructure component to the requested target version using the at least one software upgrade bundle of a selected upgrade path (Rychikhin, e.g., ¶29, “System 100 is a system in which a client device needs an update for an application that interfaces with application running on a server …” See also, e.g., ¶31, “system 101 automatically computes an appropriate update between any old version of an application and any current version of the application, based on code for incremental update steps between subsequent versions of the application …” and ¶32, “Each update step is the change in code that needs to be performed to update the currently installed version of the code to the new version of the client code …” Examiner’s note: Gouge, cited above with respect to claim 1 and incorporated herein, specifically discloses that the “change in code” may comprise a software upgrade bundle).

Regarding claim 5, the rejection of claim 4 is incorporated, and Rychikhin further teaches: wherein the selected upgrade path is an upgrade path selected from a plurality of upgrade paths comprising a fewest amount of software upgrade bundles (Rychikhin, e.g., ¶60, “In step 504, the installed version is determined. In step 506, the version to upgrade to is determined …” See also, e.g., ¶64, “the shortest path from the installed version to update to is computed by running the breadth first search (BFS) algorithm …” and ¶65, “In step 516, the update is performed along the shortest path …” Examiner’s note: Rychikhin, e.g., ¶¶29-32, cited above with respect to claim 4 and incorporated herein, discuss that the upgrades may comprise code changes. Gouge, cited above with respect to claim 1 and incorporated herein, specifically discloses that the “change in code” may comprise a software upgrade bundle).
Regarding claim 6, the rejection of claim 4 is incorporated, and Gouge further teaches: receiving at least one software upgrade bundle of the plurality of software upgrade bundles corresponding to the selected upgrade path (Gouge, e.g., ¶62, “If the package is applicable the method 400 further includes downloading the package …” Examiner’s note: Rychikhin, discussed above with respect to claims 1 and 3-4, incorporated herein, more completely recites determining the shortest upgrade path and the code changes necessary to carry out said upgrade path. As also discussed with respect to claims 1 and 3-4, incorporated herein, Gouge discloses that upgrades may be carried out by using upgrade packages described by metadata).

Claims 13-15 are rejected for the reasons given in the rejections of claims 4-6 above.

Regarding claim 8, the rejection of claim 1 is incorporated, and Sotani, Gouge and Rychikhin further teach: provided the current version of the virtualization infrastructure component is not within the compatibility window, [] determining at least one upgrade path identifying at least one [upgrade] for upgrading the virtualization infrastructure component to a version within the compatibility window; and upgrading the virtualization infrastructure component to the version within the compatibility window using the at least one software upgrade [] of a selected upgrade path (Sotani, e.g., FIG. 1, element 12a, showing a determined upgrade path that maintains both instances (first system and second system) within a version compatibility window during each stage of an upgrade process for the nodes. See also, e.g., FIG. 14 and more generally at ¶¶142-165. Examiner’s note: in this example, a first system would correspond to the virtualization infrastructure component and the second instance would correspond to the management virtualization infrastructure component. It is determined to upgrade one or both to a more recent version. As at least one instance must remain running, it is checked at each step of the process whether an upgrade would render an incompatibility (i.e. the upgrade would be outside the compatibility window). If it is determined that an upgrade from V1 to VX would be outside the compatibility window, an intermediary update to a version between V1 and VX is initiated that is compatible with either the current version of the other system or the destination version) …
	utilizing the directed acyclic graph, [determining at least one upgrade path …] (Rychikhin, e.g., ¶60, “In step 504, the installed version is determined. In step 506, the version to upgrade to is determined …” See also, e.g., ¶64, “the shortest path from the installed version to update to is computed by running the breadth first search (BFS) algorithm …” and ¶65, “In step 516, the update is performed along the shortest path …”) …
	software upgrade bundle of the plurality of software upgrade bundles (Gouge, e.g., ¶23, “…package 110 may include executable installation files for … installing updates …”).

Regarding claim 9, the rejection of claim 8 is incorporated, and Gouge further teaches: receiving at least one software upgrade bundle of the plurality of software upgrade bundles corresponding to the selected upgrade path (Gouge, e.g., ¶62, “If the package is applicable the method 400 further includes downloading the package …” Examiner’s note: Rychikhin, discussed above with respect to claims 1 and 3-4, incorporated herein, more completely recites determining the shortest upgrade path and the code changes necessary to carry out said upgrade path. As also discussed with respect to claims 1 and 3-4, incorporated herein, Gouge discloses that upgrades may be carried out by using upgrade packages described by metadata. Finally, as cited above with respect to claim 8, incorporated herein, Sotani discloses determining an upgrade path in order to carry out a firmware upgrade such that compatibility windows are accounted for).

Claims 16-17 are rejected for the reasons given in the rejections of claims 8-9 above.

Regarding claim 10, the rejection of claim 1 is incorporated, and Gouge further teaches: receiving at least one software upgrade bundle of the plurality of software upgrade bundles (Gouge, e.g., ¶62, “If the package is applicable the method 400 further includes downloading the package …” Examiner’s note: Rychikhin, discussed above with respect to claim 1, incorporated herein, more completely recites determining the shortest upgrade path and the code changes necessary to carry out said upgrade path. As also discussed with respect to claim 1, incorporated herein, Gouge discloses that upgrades may be carried out by using upgrade packages described by metadata).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gouge and Rychikhin in view of Zweifel and Weidman, and in further view of Sotani, Thodati and Ramakrishnan et al., U.S. 2010/0083230 A1 (hereinafter referred to as “Ramakrishnan”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Gouge and Rychikhin in view of Zweifel, Weidman, Sotani and Thodati do not teach receiving a new metadata manifest and updating the DAG based thereon. However, Ramakrishnan does teach: receiving a new metadata manifest of the plurality of metadata manifests corresponding to a new software upgrade bundle of the plurality of software upgrade bundles, the new metadata manifest for upgrading the virtualization infrastructure component from a second particular source version to a second particular target version; and updating the directed acyclic graph of by updating the nodes according to the second particular source version of and the second particular target version and adding a new edge identifying the new software upgrade bundle for upgrading the virtualization infrastructure component from the second particular source version to the second particular target version (Ramakrishnan, e.g., ¶32, “Upon receiving a new node that is subordinate to a superior node (e.g., a subsequent version of a software architecture that descends from a prior version), the techniques may involve recording the new node in the node repository as subordinate to the superior node. In one such embodiment, the recording may involve a node record, which may comprise (e.g.) a name of the node, the contents of the node, a description of the node, and/or at least zero superior nodes of the node … The relationships between the node with other nodes may also be recorded … Those of ordinary skill in the art may device many ways of storing, organizing, and accessing the hierarchical node set 58 …” Examiner’s note: the information described as being associated with the node is consistent with the metadata described in Gouge cited above with respect to claim 1, incorporated herein. While the data structure described in Ramakrishnan is not a DAG, the reference indicates that alternative data structures may be used; further, the disclosures of Gouge, Rychikhin and Zweifel, cited above with respect to claim 1 and incorporated herein, show that a DAG can be built using metadata information regarding a plurality of updates; the citation to Ramakrishnan is merely to show that such a data structure may be specifically updated in response to receiving additional updates (i.e., software of a subsequent version to pre-existing versions already recorded)) for the purpose of updating a data structure when new information pertaining to version information is received (Ramakrishnan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Gouge and Rychikhin in view of Zweifel, Weidman, Sotani and Thodati to provide for receiving a new metadata manifest and updating the DAG based thereon because the disclosure of Ramakrishnan shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for receiving a new metadata manifest and updating the DAG based thereon for the purpose of updating a data structure when new information pertaining to version information is received (Ramakrishnan, Id.).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sotani and Rychikhin in view of Gouge, Weidman and Thodati.

Regarding claim 18, Sotani teaches: A method for managing an upgrade of a virtualization infrastructure component (Sotani, e.g., FIG. 1 and ¶¶47-51, describing a process for upgrading two redundant nodes, one being a main and the other being a sub; Examiner’s note: Applicant describes a virtualization infrastructure as synonymous with a virtual computing environment (see Spec. at ¶23); a computing system is implemented using the virtualization environment (Spec. at ¶24) which includes a plurality of devices comprising physical or virtual machines (Spec. at ¶26). Accordingly, the nodes as described by Sotani are consistent with virtualization infrastructure components), the method comprising:
	maintaining a compatibility window defining at least one version of a virtualization infrastructure component of a virtualization infrastructure that is compatible with a management virtualization infrastructure component of the virtualization infrastructure (Sotani, e.g., ¶43, “firmware of the version FW1 is compatible with the firmware of the version FW2, and is not compatible with the firmware of the versions FW3 and FW4. The firmware of the version FEW2 is compatible with the firmware of the versions FW1 and FW3, and is not compatible with the firmware of the version FW4. The firmware of the version FW3 is compatible with the firmware of the versions FW2 and FW4, and is not compatible with the firmware of the version FW1. The firmware of the version FW4 is compatible with the firmware of the version FW3, and is not compatible with the firmware of the versions FW1 and FW2.” See also, e.g., ¶44, “The computing unit 12 receives an instruction for updating the firmware of the modules 21 and 22 from a first version to a second version that is not compatible with the firmware version …” Examiner’s note: Sotani does not limit the determination of the compatibility to any type of node on which each firmware version may be installed. Accordingly, the compatibility windows reflect compatibility among management and non-management nodes, non-management and non-management nodes, management nodes and management nodes, and any other combination wherein distinct firmware versions are installed on a plurality of interconnected nodes); 
determining whether a current version of the virtualization infrastructure is within the compatibility window; provided the current version of the virtualization infrastructure component is not within the compatibility window, [ and … determine at least one upgrade path … for upgrading the virtualization infrastructure component to a version within the compatibility window; and upgrading the virtualization infrastructure component to the version within the compatibility window using the at least one software upgrade [] of a selected upgrade path (Sotani, e.g., FIG. 1 and ¶¶47-51, describing a process for upgrading the two redundant nodes (node 1 from FW1 to FW2 then to FW4, the other node from FW1 to FW3 then to FW4) such that after each upgrade the two nodes are upgraded within the compatibility window(s) of the respective firmware versions. Examiner’s note: the upgrade compatibility windows and upgrade paths are determined based at least on a compatibility data structure (compatibility information 11a); that such a data structure may be a DAG is disclosed with respect to Rychikhin as discussed below. Further, while Sotani discloses firmware updates, that updates may be carried out using software upgrade bundles is disclosed below with respect to Gouge. See also, e.g., Sotani at FIG. 1, element 12a, showing a determined upgrade path that maintains both instances (first system and second system) within a version compatibility window during each stage of an upgrade process for the nodes. See also, e.g., FIG. 14 and more generally at ¶¶142-165. Examiner’s note: in this example, a first system would correspond to the virtualization infrastructure component and the second instance would correspond to the management virtualization infrastructure component. It is determined to upgrade one or both to a more recent version. As at least one instance must remain running, it is checked at each step of the process whether an upgrade would render an incompatibility (i.e. the upgrade would be outside the compatibility window). If it is determined that an upgrade from V1 to VX would be outside the compatibility window, an intermediary update to a version between V1 and VX is initiated that is compatible with either the current version of the other system or the destination version).
Sotani does not teach utilizing a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades. However, Rychikhin does teach: wherein edges of the directed acyclic graph identify a software upgrade bundle for upgrading the virtualization infrastructure component from a source version to a target version and nodes of the directed acyclic graph identify the source versions and the target versions … utilizing the directed acyclic graph of available upgrade paths for the virtualization infrastructure component to … (Rychikhin , e.g., ¶38, “a series of version changes may be represented as a Directed Acyclic Graph (DAG). Version V(i) is an initial version that needs to be updated, which is represented by a node on the graph. Version V(I, i+j) is the desired version that the update is intended to generate. Update (I, i+j) is the combination of update operations to update from version V(i) to version V(i+j), which is represented by an edge of graph 200. In other words, the versions V(i) and V(I+j) are represented as vertices (or nodes) in the Direct Acyclic Graph (DAG). The update steps are represented as edges (pictorially represented as lines) between the nodes of DAG …” Examiner’s note: the DAG disclosed in Rychikhin may be used to determine an efficient upgrade path from a source version to a target version; see, e.g., ¶60, “In step 504, the installed version is determined. In step 506, the version to upgrade to is determined …” See also, e.g., ¶64, “the shortest path from the installed version to update to is computed by running the breadth first search (BFS) algorithm …” and ¶65, “In step 516, the update is performed along the shortest path …”) for the purpose of generating a DAG data structure format to organize and optimize upgrade paths (Rychikhin, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the firmware update method and apparatus of Sotani to provide for utilizing a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades because the disclosure of Rychikhin shows that it was known to those of ordinary skill in the pertinent art to improve a software update method and apparatus to provide for utilizing a DAG of available upgrade paths wherein nodes identify versions and edges identify corresponding upgrades for the purpose of generating a DAG data structure format to organize and optimize upgrade paths (Rychikhin, Id.).
Sotani in view of Rychikhin does not teach that the software upgrades comprise software upgrade bundles. However, Gouge does teach: identifying at least one software upgrade bundle (Gouge, e.g., ¶23, “…package 110 may include executable installation files for … installing updates …” See also, e.g., ¶24, “metadata 108 includes information about the package 110 … may include a description of software to be installed, an ID number, including a package serial number and a metadata revision number, applicability rules, a reference to the software that is described, installation instructions for installing the software, and a classification of the software, such as a classification as an application or a security or critical update.” See also, e.g., ¶25, “applicability rules may define systems for which the software installation processes are appropriate. For example, the software installation processes may be an update to an existing software application. As such, the applicability rules may specify that a software application, including a particular revision or version, already be installed in a client system …”) …
receiving a new metadata manifests corresponding to a new software upgrade bundle (Gouge, e.g., ¶60, “…receiving metadata as part of a targeted distribution …”) for the purpose of providing complete upgrade packages including necessary software components, instructions for installing them, and other metadata (Gouge, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the firmware update method and apparatus of Sotani in view of Rychikhin to provide that the software upgrades comprise software upgrade bundles because the disclosure of Gouge shows that it was known to those of ordinary skill in the pertinent art to improve a software update method and apparatus to provide that the software upgrades comprise software upgrade bundles for the purpose of providing complete upgrade packages including necessary software components, instructions for installing them, and other metadata (Gouge, Id.).
Sotani in view of Rychikhin and Gouge does not teach maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version. However, Weidman does teach: maintaining a directed acyclic graph for the virtualization infrastructure component … wherein the directed acyclic graph is updatable in response to receiving [new information] corresponding to a new software upgrade [], such that the directed acyclic graph is accessible for a subsequently received request to upgrade the virtualization infrastructure component to a requested target version (Weidman, e.g., ¶9, “The plurality of different software builds generated by the present invention include at least first and second software builds that are related in accordance with a directed acyclic graph (DAG), wherein the common base code corresponds to a root of the DAG, and the first and second software builds are each represented on a different branch of the DAG. The plurality of different software builds may also include at least one linear sequence of software builds.” See also, e.g., ¶26, “DAG 100 may be implemented using software that functions to automatically generate computed edges …” and ¶¶26-27 more generally describing automated and manual generation of DAG components. See also, e.g., ¶34, “the present invention can be used to automatically implement an update-propagation operation …” and ¶¶34-40 more generally wherein updates to one or more components of the DAG may be propagated through the DAG. See also, e.g., ¶41, “greater flexibility can be accommodated by, for instance, storing the DAG in a source control system that stores versions of the DAG – for instance, a DAG version per base code version …” and ¶¶41-42 more generally disclosing a source code management system which stores the multiple DAG versions. See also, e.g., ¶¶57-58 describing repository 330 preferably including software implementing the disclosed methodologies. Finally, Examiner notes that Weidman is not specifically recited as teaching that an update specifically comprises a bundle or that information about the update is stored in a metadata manifest (see Gouge)) for the purpose of maintaining a knowledge base reflecting a plurality of reusable software components and their interrelationships such that one or more software package designs can be reflected in a plurality of DAGs stored in a repository for use in distributing software packages (Weidman, e.g., ¶¶9-12, 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Sotani in view of Rychikhin and Gouge to provide for maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version because the disclosure of Weidman shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for maintaining the DAG for the component such that it is accessible for a subsequently received request to upgrade the component to a target version for the purpose of maintaining a knowledge base reflecting a plurality of reusable software components and their interrelationships such that one or more software package designs can be reflected in a plurality of DAGs stored in a repository for use in distributing software packages (Weidman, Id.).
Sotani and Rychikhin in view of Gouge and Weidman do not more explicitly teach determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window. However, Thodati does teach: [provided the current version of the virtualization infrastructure component is not within the compatibility window], determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization infrastructure component (Thodati, e.g., ¶40, “Following the determination at block 706 of which components in the networked system need firmware updates from the firmware bundle, and whether related components have current firmware that is compatible with the new firmware updates, the system management application determines a portion of the firmware updates (e.g., from a firmware bundle) that are needed by the components in the networked system, along with any other required firmware (for compatibility purposes) for related components …” Examiner’s note: that the components are specifically virtualization infrastructure components and management virtualization infrastructure components is cited, supra. Further, the disclosure of a compatibility window more specifically, in contrast with a determination of compatibility more generally, is also cited, supra. Thodati is cited more specifically to show that a compatibility determination may result in a finding that an upgrade to one or more components is required in order to maintain interoperability among components) for the purpose of ensuring a complete update of a plurality of components that will continue to interoperate after the updates (Thodati, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software update distribution system and method of Sotani and Rychikhin in view of Gouge and Weidman to provide for determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window because the disclosure of Thodati shows that it was known to those of ordinary skill in the pertinent art to improve a software update distribution system and method to provide for determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window for the purpose of ensuring a complete update of a plurality of components that will continue to interoperate after the updates (Thodati, Id.).

Regarding claim 19, the rejection of claim 18 is incorporated, and Gouge further teaches: receiving at least one software upgrade bundle corresponding to the selected upgrade path (Gouge, e.g., ¶62, “If the package is applicable the method 400 further includes downloading the package …” Examiner’s note: Rychikhin, discussed above with respect to claim 18, incorporated herein, more completely recites determining the shortest upgrade path and the code changes necessary to carry out said upgrade path. Also, as cited above with respect to claim 18, incorporated herein, Sotani discloses determining an upgrade path in order to carry out a firmware upgrade such that compatibility windows are accounted for).

Regarding claim 20, the rejection of claim 18 is incorporated, and Sotani further teaches: wherein the compatibility window is maintained at the management virtualization infrastructure component (Sotani, e.g., ¶198, “management server 200 includes a storage unit 210 …” See also, e.g., ¶199, “storage unit 210 stores … a firmware compatibility table 151, a compatibility index table 152, active replacement executability threshold information 153, and an intermediate firmware table 154 …” Examiner’s note: at least firmware compatibility table 151 stores compatibility window information, and this table is stored in the storage device of the management server. Examiner further notes that as discussed above, Applicant’s definition of a virtualization infrastructure component may comprise one or more physical and/or virtual machines, consistent with a server as disclosed by Sotani).

Response to Arguments
In the Remarks, Applicants Argue: The combination of references does not teach or suggest the determining and provided limitations (Resp. at 10-12). Instead, Sotani teaches away from “determining whether a current version of the virtualization infrastructure component is within the compatibility window …” as recited in claims 1 and 11 (id. at 12). “Applicants understand Sotani to describe a process whereby the firmware of two different modules is updated in a particular manner, so as to maintain compatibility for cooperative operations during the firmware update” (id. at 13). This does not teach or suggest “using a compatibility window to determine whether a current firmware version of one of the modules is compatible with the current firmware version of the other module” (id.). Applicants therefore contend that “by explicitly teaching that the firmware update is initiated in response to an update instruction and not based on a firmware compatibility determination, as the firmware versions of the two components are always compatible, Applicants submit hat Sotani not only does not teach or suggest, but teaches away from, ‘determining whether a current version of the virtualization infrastructure component is within a compatibility window maintained at a management virtualization infrastructure component” (id. at 13-14).
	Examiner’s Response: Examiner first notes that the claim cannot be appropriately interpreted to require “using a compatibility window to determine whether a current firmware version of one of the modules is compatible with the current firmware version of the other module” as Applicants assert (see Resp. at 13). Instead, the claim recites “determining whether a current version of the virtualization infrastructure component is within a compatibility window maintained at a virtualization infrastructure component, wherein the compatibility window defines at least one version of the virtualization infrastructure component that is compatible with the virtualization infrastructure component” (claim 1). That is, the “at least one version” may be a current, previous, or future version of the virtualization infrastructure component.
	Examiner further notes that a “current” version of a virtualization infrastructure component may comprise a version that has just been updated, or a version that is in the process of being upgraded. If no changes have been made to either the virtualization infrastructure component or to the management virtualization infrastructure component, and the components were deemed compatible at the time of their respective installations, there would be no other prompt to determine a compatibility window absent a change or proposed change to one of the versions or some other change. Further, the claim does not state a specific prompt for the check to the compatibility window; that is, the “current” limitation relates to the time at which the compatibility window is being checked. Anything prompting a check of a compatibility window between the component versions, that provides a comparison of the versions at that particular time, teaches a determination of a whether a current version is within the compatibility window.
	Accordingly, Sotani cannot be said to teach away from the claim limitations asserted. Sotani provides that, for a proposed update to one firmware module, whether an existing firmware module is compatible with the proposed update version of the module to be updated. In the event that there is compatibility, the update proceeds without further modification. If there is a compatibility issue, a new upgrade path with intermediate versions is determined. That is, the compatibility window is checked in response to a proposed update, but the check is indeed against a current version of one or more other firmware component versions.

Applicants Further Argue: Sotani further teaches away from “provided the current version of the virtualization infrastructure component is not within the compatibility window, determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility …” (Resp. at 14-16) for reasons similar to those provided above.
	Examiner’s Response: Sotani is not cited as teaching the determining limitation.

Applicants Further Argue: Thodati does not overcome the shortcomings of Sotani, and likewise teaches away from “provided the current version of the virtualization infrastructure component is not within the compatibility window, determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility …” (Resp. at 16). By explicitly teaching that the firmware update is initiated in response to an update instruction and not based on a firmware compatibility determination, and that the firmware versions of all modules are always compatible, Applicants submit that Sotani not only does not teach or suggest, but teaches away from the proposed modification and combination with Sotani (Resp. at 16-17).
	Examiner’s Response: Thodati does not teach that firmware update is initiated in response to an update instruction; it instead teaches discovery of firmware versions, a comparison of current versions to one or more compatibility tables based on the relationships between the discovered firmware versions, and based on the relationships and compatible firmware details, providing one or more firmware updates (Thodati ¶5). Accordingly, Thodati does not teach away from the limitation asserted. The concurrent argument that Sotani teaches away from the asserted limitation has been addressed above.

Applicants Further Argue: “Applicants submit that modification of Sotani to provide for determining that virtualization infrastructure component requires an upgrade to the virtualization infrastructure component to maintain compatibility with the management virtualization component provided the current version of the virtualization infrastructure component is not within the compatibility window as asserted in the instant Office Action … would change the principle of operation of Sotani, and would render Sotain unsatisfactory for its intended purpose” (Resp. at 17-18).
	Examiner’s Response: This is a form argument. Applicants have not proposed an “intended purpose” of Sotani, how the modification as explained by Applicants would render Sotani unsatisfactory for its intended purpose, the “principle of operation” of Sotani, or how the modification as explained by Applicants would change said principle of operation. Accordingly, Examiner does not find either argument persuasive.

Applicants Further Argue: Ramakrishnan does not overcome the deficiencies noted above with respect at least to Sotani and Thodati (Resp. at 18-20).
	Examiner’s Note: As no additional argument is provided with respect to Ramakrishnan, Examiner relies upon the responses provided above with respect to Sotani and Thodati.

Applicants Further Argue: The rejections of claims 18-20 are unsupported for similar reasons as those of claims 1-6 and 8-17 (Resp. at 20-26).
	Examiner’s Response: As no additional arguments are provided distinct from those provided with respect to claims 1 and 11, Examiner maintains the rejections for similar reasons as those provided in the response above.

Conclusion: Examiner does not find Applicants arguments regarding the proposed deficiencies of Sotani and/or Thodati in combination with the other references cited. Accordingly, the rejections are maintained for the reasons set forth in full above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191